                               UNITED STATES DISTRICT COURT

                              NORTHERN DISTRICT OF CALIFORNIA


  DARION EDWARDS,                                   Case No. 15-cv-05778-VC
                 Plaintiff,
                                                    ORDER TO SHOW CAUSE
          v.

  ALAMEDA-CONTRA COSTA TRANSIT
  DISTRICT, et al.,
                 Defendants.


       The plaintiff’s counsel, Na’il Benjamin, is ordered to show cause why he should not be

sanctioned for failing to notify his client about today’s case management conference and for

failing to appear at the conference. Mr. Benjamin must file a written response to this order by

December 13, 2018. A show cause hearing is set for December 20, 2018 at 10:00 a.m.

       The defendants are ordered to personally serve both this order and the order setting the

case management conference (Dkt. No. 168) on Mr. Edwards. The defendants must file both a

declaration of service, and a declaration establishing the amount of money spent preparing for

and attending today’s case management conference, by December 10, 2018.

       IT IS SO ORDERED.



Dated: December 4, 2018
                                             ______________________________________
                                             VINCE CHHABRIA
                                             United States District Judge
